                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Las Vegas Metropolitan Police Department
                    6 And Officer Scott Murray

                    7                                    UNITED STATES DISTRICT COURT

                    8                            DISTRICT OF NEVADA, SOUTHERN DIVISION

                    9                                                   ***

                   10 PRECILLA VELASQUEZ, individual;                      CASE NO. 2:19-cv-1790-JCM-DJA
                      THOMAS QUINTERO, individual,
                   11                                                      DEFENDANTS’ STIPULATION AND
                                    Plaintiff,                             ORDER FOR EXTENSION OF TIME TO
                   12                                                      FILE A RESPONSE TO PLAINTIFFS’
                              vs.                                          COMPLAINT
                   13
                      LAS VEGAS METROPOLITAN POLICE
                   14 DEPARTMENT, a political subdivision of the
                      State of Nevada; and SCOTT MURRAY,
                   15 individually,

                   16                      Defendants.

                   17

                   18            COME NOW, the parties, by and through their undersigned counsel of record and hereby
                   19 stipulate and agree that the time for Defendants the Las Vegas Metropolitan Police Department

                   20 and Scott Murray to file its response to Plaintiffs’ Complaint, said response being due on

                   21 November 19, 2019, be extended until December 19, 2019.

                   22                                          Reason for Extension
                   23            Because of the complexity of the claims made in Plaintiffs’ Complaint, Defendants require
                   24 additional time to perform an investigation prior to filing a responsive pleading. This stipulation

                   25 …

                   26 …

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4844-7882-5133.1
ATTORNEYS AT LAW
                    1 is made in good faith and not for the purpose of delay. This is the first extension of time requested

                    2 by counsel for filing Defendants response to Plaintiffs’ Complaint.

                    3    Dated this 19th day of November, 2019.          Dated this 19th day of November, 2019.

                    4    LEWIS BRISBOIS BISGAARD & SMITH LLP             LAGOMARSINO LAW

                    5    /s/ Robert W. Freeman                           /s/ Andre M. Lagomarsino
                         Robert W. Freeman                               Andre M. Lagomarsino
                    6    Nevada Bar No. 3062                             Nevada Bar No. 6711
                         6385 S. Rainbow Blvd., Suite 600                3005 West Horizon Ridge Parkway, Suite 241
                    7    Las Vegas, Nevada 89118                         Henderson, Nevada 89052
                         Attorney for Defendants                         Attorneys for Plaintiffs
                    8

                    9

                   10
                                                                     ORDER
                   11
                                 IT IS SO ORDERED.
                   12
                                 Dated  this__
                                 Dated this  21st
                                               dayday  of November, 2019.
                                                   of ______________, 2019.
                   13

                   14
                                                                     _______________________________
                   15                                                   U.S. DISTRICT
                                                                     Daniel  J. AlbregtsCOURT JUDGE
                                                                     United States Magistrate Judge
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4844-7882-5133.1                                 2
